Exhibit 10(bbb)-1 Western Power Distribution Long-Term Incentive Plan WPD Phantom Stock Options About This Material This material represents detailed administrative specifications for the Long-Term Incentive Plan at Western Power Distribution (“WPD”). This is not a legal document and does not convey, in any way, rights to the participants. It is a handbook for management’s internal use in the administration of the plan. This document may be amended at any time. Contents Board of Director’s Briefing 1 Design Details 2 Administrative Details 4 History of Grant Matrices 8 Example: Grant and Exercise Calculations9 Example: WPD Price Calculations 11 Phantom Stock Option Award Agreement 12 History of Plan Changes 16 Phantom Stock Options Board of Director’s Briefing Phantom stock options have been chosen as WPD’s long-term incentive vehicle for the following reasons:- §
